20-50058-cag Doc#83 Filed 05/26/20 Entered 05/26/20 10:02:05 Main Document Pg 1 of
                                        11



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

 IN RE:                               §
                                      §
 LONE STAR BREWERY DEVELOPMENT, INC., §           BANKRUPTCY NO. 20-50058-CAG
                                      §
 DEBTOR                               §           CHAPTER 11
 ______________________________________________________________________________

    DEBTOR’S MOTION TO ESTABLISH SURCHARGE OF PRINCETON CAPITAL
       CORPORATION’S COLLATERAL FOR PRESERVATION OF SECURED
               CREDITORS’ COLLATERAL UNDER 11 U.S.C. § 506(c)
 ______________________________________________________________________________

 TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

 THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR INTERESTS.

 IF NO TIMELY RESPONSE IS FILED WITHIN 21 DAYS FROM THE DATE OF SERVICE,
 THE RELIEF REQUESTED HEREIN MAY BE GRANTED WITHOUT A HEARING BEING
 HELD.

 A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE HELD.

              Lone Star Brewery Development, Inc, debtor and debtor-in-possession (the “Debtor”) in

 the above captioned case, by and through its counsel Pulman, Cappuccio & Pullen, LLP, hereby

 files this Debtor’s Motion to Establish Surcharge of Princeton Capital Corporation’s Collateral

 for Preservation of Secured Creditors’ Collateral under 11 U.S.C. § 506(c) (the “Motion”), and

 in support of this Motion, the Debtor respectfully represents as follows:

                          I.     JURISDICTION, VENUE AND BACKGROUND

              1.     This Court has jurisdiction to consider the Amended Motion pursuant to 28

 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is

 proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




 {00208231}                                     1
20-50058-cag Doc#83 Filed 05/26/20 Entered 05/26/20 10:02:05 Main Document Pg 2 of
                                        11



              2.   The statutory predicates for the relief requested herein are 11 U.S.C. § 506(c).

              3.   A copy of the proposed order granting the relief requested herein is attached as

 Exhibit A.

              4.   On May 27, 2015 (the “Petition Date”), the Debtor filed a voluntary petition

 under chapter 11, title 11 of the United States Code (the “Bankruptcy Code”).

              5.   The Debtor owned a 32.25 acre industrial complex located at 500 & 600 Lone

 Star Blvd., San Antonio, TX 78204 (the “Property”). The Property was “single asset real

 estate” (as defined under Section 101(51B) of the Bankruptcy Code) and the Debtor is a “single

 asset real estate” entity.

              6.   The Debtor’s largest creditors are BI 28, LLC (“BI 28”) and Princeton Capital

 Corporation (“Princeton”), the secured lenders and current holders of various loan documents

 and deeds of trust. Debtor scheduled the debt owed to BI 28 at $12,000,000.00 and the debt

 owed to Princeton at $14,029,003.50.

              7.   During the course of the Case, Debtor employed Watchmen Protective Services,

 LLC (“Watchmen”) to maintain 24-hour security at the Property. Since the Debtor had no cash

 flow to fund the payments, Parkview Capital loaned $20,058.73 on an administrative expense

 basis. Watchmen also incurred an additional $36,116.54 in post-petition administrative expenses

 that remain unpaid.

              8.   On April 29, 2020, Debtor filed the Emergency Motion for Authorization to Sell

 Property of the Estate Pursuant to 11 U.S.C. § 363 (the “Sale Motion”), seeking to sell the

 Property for $14,450,000 (the “Purchase Price”) to GrayStreet Acquisitions, LLC (“Buyer”).

 The Court approved the sale at a hearing on April 30, 2020. The Buyer closed on the purchase

 on May 1, 2020.



 {00208231}                                      2
20-50058-cag Doc#83 Filed 05/26/20 Entered 05/26/20 10:02:05 Main Document Pg 3 of
                                        11



              9.    The proceeds from the sale paid off the debt owed to BI 28 in full, as well as

 other fees and expenses associated with the sale, leaving a balance of $705,852.06 available to

 pay the second lien of Princeton. The services of Watchmen were necessary, as they were

 required by BI 28 in order to obtain additional time to market and sell the Property. The cost

 was reasonable given the level of security required for the Property. Princeton benefitted from

 the security services provided by Watchmen, as their employment allowed Debtor to obtain more

 time from BI 28 to market and sell the Property, which led to the surplus available to Princeton.

                                     II.     RELIEF REQUESTED

              10.   The Debtor files this Motion requesting that the Court authorize the Estate to

 surcharge Princeton for the costs and expenses of $56,175.27 incurred by the Debtor in

 employing Watchmen to preserve the Collateral. The Debtor’s efforts preserved value for

 Princeton, such that the Debtor should be entitled to recover those costs for the benefit of the

 Estate under 11 U.S.C. § 506(c).

                              III.    AUTHORITIES AND ARGUMENT

              11.   Pursuant to section 506(c) of the Bankruptcy Code, a debtor can recover for the

 benefit of the estate, “the reasonable, necessary costs and expenses of preserving, or disposing

 of, such property to the extent of any benefit to the holder of such claim, including the payment

 of all ad valorem property taxes with respect to the property.” To recover expenses under

 section 506(c) of the Bankruptcy Code, the debtor bears the burden of proving the following:

 “(1) the expenditure was necessary, (2) the amounts expended were reasonable, and (3) the

 creditor benefitted from the expenses.” In re Delta Towers, Ltd., 924 F.2d 74, 76 (5th Cir.1991).

              12.   The Fifth Circuit has recently considered a similar surcharge request in the case of

 In re Domistyle, Inc., 811 F.3d 691 (5th Cir. 2015).              In that case, the trustee incurred



 {00208231}                                      3
20-50058-cag Doc#83 Filed 05/26/20 Entered 05/26/20 10:02:05 Main Document Pg 4 of
                                        11



 maintenance expenses in connection with preserving a building owned by the debtor that was

 encumbered by three mortgages. The trustee believed that the building had equity above the

 three mortgages; however, after spending half a year marketing the property, it was determined

 that there was no equity in the building, so it was abandoned. The trustee then filed a motion to

 surcharge the secured creditor for the expenses incurred by the estate for maintenance of the

 building while the trustee undertook the marketing efforts. The secured creditor objected by

 asserting that the maintenance expenses were not primarily incurred for the benefit of the secured

 creditor. The bankruptcy court agreed with the trustee that the maintenance expenses were

 incurred to preserve the building and granted the request for a surcharge under section 506(c) of

 the Bankruptcy Code. Id. at 695.

              13.   On appeal, the Fifth Circuit considered the primary argument of the secured

 creditor that the trustee had failed to establish the last element of the three part test established in

 In re Delta Towers that the “creditor benefitted from the expenses.” Id. (quoting In re Delta

 Towers, Ltd., 924 F.2d at 76). The secured creditor asserted that in order to qualify for surcharge

 the trustee must demonstrate that the expense was incurred with a specific and exclusive intent to

 benefit of the secured creditor. After considering several cases, the Court rejected the creditor’s

 argument; instead, holding that an expense incurred primarily to preserve or dispose of

 encumbered property meets the requirement, without the necessity of showing that there was a

 specific intent to benefit the secured creditor. Id. at 698.

              14.   Additionally, the secured creditor asserted that the trustee failed to quantify the

 extent to which the secured creditor had actually benefited from the expenses. In considering

 this argument, the Fifth Circuit noted that the bankruptcy court must find how much benefit the

 secured creditor actually received stating “As one court has framed the inquiry, in order to



 {00208231}                                      4
20-50058-cag Doc#83 Filed 05/26/20 Entered 05/26/20 10:02:05 Main Document Pg 5 of
                                        11



 surcharge expenses, the trustee must ‘show that absent the costs expended the property would

 yield less to the creditor than it does as a result of the expenditure.’” Id. at 700 (quoting

 Brookfield Production Credit Ass'n v. Borron, 738 F.2d 951, 952 (8th Cir.1984)). The Court of

 Appeals held that the bankruptcy court had not clearly erred in determining that the value

 preserved by the trustee equaled the expenses that had been incurred. Id. at 701.

              15.   In this case, the Debtor is entitled to surcharge Princeton’s collateral for

 $56,175.27. Based on the Debtor’s efforts, the Property was able to be sold in amount in excess

 of the debt owed to BI 28, thus allowing Princeton to recover some value from the sale of the

 Property. The services provided by Watchmen were necessary to preserve the value of the

 Property during the process of selling the Property. It was also a necessary component identified

 by BI 28 to allow the Debtor to hold a sale process through May 1, 2020. Otherwise, the

 Property would have likely been sold at a foreclosure sale for less than the amount owed to BI

 28.

                    [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




 {00208231}                                    5
20-50058-cag Doc#83 Filed 05/26/20 Entered 05/26/20 10:02:05 Main Document Pg 6 of
                                        11



              16.

              WHEREFORE, the Debtor respectfully requests that the Court grant this Motion and

 establish a surcharge of $56,175.27 and for such other and further relief to which he may show

 himself to be entitled.

                                                  Respectfully submitted,

                                                  PULMAN, CAPPUCCIO & PULLEN, LLP
                                                  2161 NW Military Highway, Suite 400
                                                  San Antonio, Texas 78213
                                                  www.pulmanlaw.com
                                                  (210) 222-9494 Telephone
                                                  (210) 892-1610 Facsimile

                                                  By: /s/ Thomas Rice
                                                      Randall A. Pulman
                                                      Texas State Bar No. 16393250
                                                      rpulman@pulmanlaw.com
                                                      Thomas Rice
                                                      Texas State Bar No. 24025613
                                                      trice@pulmanlaw.com
                                                      Amber L. Fly
                                                      Texas State Bar No. 24101761
                                                      afly@pulmanlaw.com

                                                  ATTORNEYS FOR DEBTOR




 {00208231}                                   6
20-50058-cag Doc#83 Filed 05/26/20 Entered 05/26/20 10:02:05 Main Document Pg 7 of
                                        11



                                   CERTIFICATE OF SERVICE
 I hereby certify that I caused the foregoing document to be filed on May 26, 2020, using the
 Court’s CM/ECF System which caused it to be served upon those parties registered in the system
 as indicated below, and was served via US First Class Mail on the attached service list.

 Via US First Class Mail                           Via CM/ECF: don.stecker@lgbs.com
 Lone Star Brewery Development, Inc.               Donald P. Stecker
 c/o Keith Smith                                   Linebarger Goggan Blair & Sampson
 Parkview Capital                                  112 E Pecan St, Suite 2200
 1233 West Loop South, #1170                       San Antonio, TX 78205
 Houston, TX 77027
                                                   Via CM/ECF: brian.smith@hklaw.com ,
 Via CM/ECF:                                       Brent.mcilwain@hklaw.com
  jwolfshohl@porterhedges.com                      Brian J. Smith / Brent McIlwain
 Joshua W. Wolfshohl                               Holland & Knight LLP
 Porter & Hedges, LLP                              200 Crescent Court Suite 1600
 1000 Main Street, 36th Floor                      Dallas, TX 75201
 Houston, TX 77002
                                                   Via CM/ECF:
 Via CM/ECF: slecholop@rpsalaw.com;                USTPRegion07.SN.ECF@usdoj.gov,
 amartinez@rpsalaw.com;                            james.rose@usdoj.gov
 lchapa@rpsalaw.com                                US Trustee's Office
 Stephen Lecholop                                  Attn: Jim Rose
 Rosenthal Pauerstein, et al.                      615 E Houston, Suite 533
 755 E. Mulberry, Suite 200                        San Antonio, TX 78205
 San Antonio, TX 78212

 Via CM/ECF: isaac@markmigdal.com
 Isaac M. Marcushamer
 Mark Migdal & Hayden
 80 SW 8th St, Suite 1999
 Miami, FL 33130




                                                   /s/Thomas Rice
                                                   Thomas Rice




 {00208231}                                7
20-50058-cag Doc#83 Filed 05/26/20 Entered 05/26/20 10:02:05 Main Document Pg 8 of
                                        11




                         EXHIBIT A
20-50058-cag Doc#83 Filed 05/26/20 Entered 05/26/20 10:02:05 Main Document Pg 9 of
                                        11




                         IN THE UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

 IN RE:                               §
                                      §
 LONE STAR BREWERY DEVELOPMENT, INC., §                                BANKRUPTCY NO. 20-50058-CAG
                                      §
 DEBTOR                               §                                CHAPTER 11

 _______________________________________________________________________________

    ORDER APPROVING DEBTOR’S MOTION TO ESTABLISH SURCHARGE OF
 PRINCETON CAPITAL CORPORATION’S COLLATERAL FOR PRESERVATION OF
          SECURED CREDITORS’ COLLATERAL UNDER 11 U.S.C. § 506(c)
 _______________________________________________________________________________

              Came on for consideration the Debtor’s Motion to Establish Surcharge of Princeton

 Capital Corporation’s Collateral for Preservation of Secured Creditors’ Collateral under 11

 U.S.C. § 506(c) (the “Amended Motion”)1. Based on the representations made in the Motion, the

 Court finds that (i) it has jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§

 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) the relief


 1
  All capitalized terms not otherwise defined herein shall have the same meaning as set forth in the Amended
 Motion.



 {00208257}                                            1 of 3
20-50058-cag Doc#83 Filed 05/26/20 Entered 05/26/20 10:02:05 Main Document Pg 10 of
                                        11



  requested in the Motion requesting the establishment of amounts to surcharge creditors based on

  the efforts of the Debtor to protect the Property is in the best interest of the Estate and its creditors;

  (iv) proper and adequate notice of the Motion has been given and no further notice is necessary; (v)

  no objections to the Motion have been filed; and (vi) based upon the record herein, after due

  deliberation, good and sufficient cause exists for the granting of the Motion in all respects.

               IT IS HEREBY FOUND AND DETERMINED THAT:

               A.    The expenditures undertaken by the Debtor were necessary in order to protect the
                     Property.

               B.    The amounts expended by the Debtor were reasonable to allow the Property to be
                     sold.

               IT IS THEREFORE ORDERED that the Motion is GRANTED.

               IT IS FURTHER ORDERED that the Estate is entitled to surcharge the amount of

  $56,175.27 from the sale proceeds of the Property before payment of the remaining portion to

  Princeton Capital Corporation.

               IT IS FURTHER ORDERED the Court shall retain jurisdiction to hear and determine

  all matters arising from the implementation of this Order.

                                                    ###




  {00208257}                                       2 of 3
20-50058-cag Doc#83 Filed 05/26/20 Entered 05/26/20 10:02:05 Main Document Pg 11 of
                                        11




  Order submitted by:
  Randall A. Pulman
  Texas State Bar No. 16393250
  rpulman@pulmanlaw.com
  Thomas Rice
  Texas State Bar No. 24025613
  trice@pulmanlaw.com
  Amber L. Fly
  Texas State Bar No. 24101761
  afly@pulmanlaw.com
  PULMAN, CAPPUCCIO,
  PULLEN, BENSON & JONES, LLP
  2161 NW Military Highway, Suite 400
  San Antonio, Texas 78213
  (210) 222-9494 Telephone
  (210) 892-1610 Facsimile

  ATTORNEYS FOR
  LONE STAR BREWERY DEVELOPMENT, INC.,
  DEBTOR




  {00208257}                             3 of 3
